Hanna, J.
Mills applied for a mandate against Jones, auditor of Warren county, to compel him to audit his account, and issue a warrant on the treasurer for an amount claimed by him to be due from the county of Warren, for a balance on his salary as judge of the Court of Common Pleas. He had served for four years, and received 500 dollars a year. He now claims he was entitled to 800 dollars a year.
The defendant answered, first, in denial; second, admitting the service, &c., as judge, and that the payment had been at the rate of 500 dollars per annum/but averring that the plaintiff received that sum believing it was all he was entitled to, and in satisfaction of his annual salary, &c.
The plaintiff replied in denial of the second paragraph.
Trial by the Court; judgment for the plaintiff.
The appellant insists that the evidence does not sustain the finding and judgment; and that as but one witness was introduced, there is no conflict of testimony to reconcile, and that we should, therefore, examine it and decide without reference to the finding of the Court below.
J. H. Brown and I Pa/rk, for the appellant.
B. A. Chandler, for the appellee.
The appellant was the only witness, and from his testimony it appears that Mills made out his account and drew his warrants, upon the basis of a salary of 500 dollars per annum; and no more was by him demanded during his term of service, nor did the witness believe that he thought himself entitled to any greater sum. This falls far short of showing that the various sums received were so received in full satisfaction of all demands, &c.; and it is not necessary, therefore, for us to determine whether we would disturb the finding if the evidence only tended to sustain it.
Per Cwriam.
The judgment is affirmed with 3 percent, damages and costs.